                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


JEROME LAMONT THEUS,

               Plaintiff,

               v.                                             CASE NO. 20-3070-SAC

WYANDOTTE COUNTY ADULT
DETENTION CENTER, et al.,

               Defendants.


                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Jerome Lamont Theus is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. This case was

transferred to this Court from the United States District Court for the Western District of

Missouri. The Court granted Plaintiff leave to proceed in forma pauperis. (Doc. 8.)

       Although Plaintiff is currently incarcerated at the Western Missouri Correctional Center

in Cameron, Missouri, his claims are based on his alleged denial of religious materials while

housed at the Wyandotte County Adult Detention Center in Wyandotte County, Kansas

(“WCADC”). Plaintiff alleges that upon his arrival the WCADC he received a Qur’an but was

told that he would need to fill out a form to enable jail staff to confirm he was a Muslim.

Plaintiff refused to fill out the form and proceeded with the grievance process after failing to

receive a prayer rug and placement on the Ramadan list. Sara Jones corresponded with Plaintiff


                                                 1
regarding his grievance and denied Plaintiff the prayer rug and placement on Ramadan until

Plaintiff filled out the qualification form. Charles Patrick responded to Plaintiff’s grievance and

told Plaintiff that he would not receive anything if he refused to fill out the qualification form.

Plaintiff alleges that Defendants violated his right to freely practice his religion and injured him

mentally.

       Plaintiff names as defendants: the WCADC; Sara Toms; and Charles Patrick. Plaintiff

seeks injunctive relief, declaratory relief, and monetary relief.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,



                                                  2
550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in



                                                   3
a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       A. First Amendment – Religious Freedom

       Plaintiff alleges that he was not permitted to be on the Ramadan list or to receive a prayer

rug at WCADC until he filled out the jail’s questionnaire. “Under the First and Fourteenth

Amendments, inmates are entitled to the reasonable opportunity to pursue their sincerely-held

religious beliefs.” Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)(citation omitted);

see McKinley v. Maddox, 493 F. App’x 928, 932 (10th Cir. 2012).               In order to state a

constitutional denial of free exercise of religion claim, a prisoner must allege that defendants

“substantially burdened his sincerely-held religious beliefs.” Gallagher, 587 F.3d at 1069. In

addition, he “must assert conscious or intentional interference with his free exercise rights to

state a valid claim under § 1983.” Id. at 1070. “If the prisoner satisfies this initial step,

defendants ‘may identify the legitimate penological interests that justified the impinging

conduct,’ and ‘[t]he burden then returns to the prisoner to show that these articulated concerns

were irrational.’” McKinley, 493 F. App’x at 932 (citation omitted). The court then balances

factors set forth by the Supreme Court “to determine the reasonableness” of the conduct. Id.

       The Tenth Circuit has identified “three broad ways government action may impose a

substantial burden on religious exercise:”

       (1) requir[ing] participation in an activity prohibited by a sincerely held religious
       belief, or (2) prevent[ing] participation in conduct motivated by a sincerely held
       religious belief, or (3) plac[ing] substantial pressure on an adherent either not to
       engage in conduct motivated by a sincerely held religious belief or to engage in


                                                4
       conduct contrary to a sincerely held religious belief, such as where the
       government presents the plaintiff with a Hobson’s choice—an illusory choice
       where the only realistically possible course of action trenches on an adherent’s
       sincerely held religious belief.

Strope v. Cummings, 381 F. App’x 878, 881 (10th Cir. 2010, unpublished) (quoting Abdulhaseeb

v. Calbone, 600 F.3d 1301, 1315)(10th Cir. 2010)). In Strope, the Tenth Circuit reasoned as

follows:

       Illustrating the distinction between substantial burden and inconvenience, we held
       (1) the flat denial of a halal diet with approved meats was actionable, id. at 1316–
       20, but (2) an incident (the panel concurrence notes “sporadic incidents”) in
       which a prisoner’s meal was rendered inedible by service of prohibited items
       contaminating his tray was not actionable, id. at 1320–21; id. at 1325; see also
       Gallagher, 587 F.3d at 1070 (holding isolated violation of kosher restrictions did
       not support Free Exercise claim). We “assume[d] that as the frequency of
       presenting unacceptable foods increases, at some point the situation would rise to
       the level of a substantial burden,” but that level had clearly not been reached.

Id. (citing Abdulhaseeb, 600 F.3d at 1321).        In sum, mere inconvenience, negligence, and

isolated or sporadic incidents are not sufficient to show a substantial burden. Although it may

have been an inconvenience for Plaintiff to fill out the questionnaire, he has not shown a

substantial burden. His claim is therefore subject to dismissal.

       B. Injunctive Relief

       Plaintiff’s request for injunctive relief is moot. Plaintiff is no longer confined at the

WCADC. Plaintiff is currently incarcerated at the Western Missouri Correctional Center in

Cameron, Missouri. Because Plaintiff’s request relates solely to alleged wrongdoing on the part

of WCADC employees, the Court would be unable to provide Plaintiff with effective relief and

his requests for injunctive relief are moot. Article III of the Constitution extends the jurisdiction

of federal courts only to “live, concrete” cases or controversies. Rio Grande Silvery Minnow v.

Bureau of Reclamation, 601 F.3d 1096, 1109 (10th Cir. 2010). “Article III’s requirement that

federal courts adjudicate only cases and controversies necessitates that courts decline to exercise


                                                 5
jurisdiction where the award of any requested relief would be moot—i.e. where the controversy

is no longer live and ongoing.” Cox v. Phelps Dodge Corp., 43 F.3d 1345, 1348 (10th Cir.

1994), superseded by statute on other grounds. Consequently, “[m]ootness is a threshold issue

because the existence of a live case or controversy is a constitutional prerequisite to federal court

jurisdiction.” Rio Grande, 601 F.3d at 1109 (internal quotations and citations omitted).

       “Past exposure to illegal conduct does not in itself show a present case or controversy

regarding injunctive relief.” O’Shea v. Littleton, 414 U.S. 488, 495 1974). The Tenth Circuit

has applied this principle to § 1983 actions brought by inmates, and held that an inmate’s transfer

from one prison to another generally renders moot any request for injunctive relief against the

employees of the original prison concerning the conditions of confinement.             See Green v.

Branson, 108 F.3d 1296, 1299–1300 (10th Cir. 1997); see also Wirsching v. Colorado, 360 F.3d

1191, 1196 (10th Cir. 2004) (inmate’s release from prison moots his claims for declaratory and

injunctive relief); McAlpine v. Thompson, 187 F.3d 1213, 1215 (10th Cir. 1999) (recognizing

prisoner’s release from prison mooted his § 1983 claim for injunctive relief); Love v. Summit

County, 776 F.2d 908, 910 n.4 (10th Cir. 1985) (noting transfer of inmate to different prison

renders his § 1983 claim for injunctive relief moot); see also Pfeil v. Lampert, 603 F. App’x 665,

668 (10th Cir. 2015) (unpublished) (holding that “RLUIPA claims regarding prison conditions

become moot if the inmate plaintiff is released from custody.”) (citations omitted).

       The mootness doctrine is based on the reality that even if the inmate receives injunctive

relief, the defendants from the former prison would be unable to provide the relief to plaintiff.

Because Plaintiff is no longer incarcerated at WCADC, his claims for injunctive relief are moot

and subject to dismissal.




                                                 6
       C. Damages

       Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.”       42 U.S.C. § 1997e(e).    Plaintiff’s request for compensatory

damages is subject to dismissal.

       D. Detention Facility

       Plaintiff names the WCADC as a defendant. “To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988) (emphasis added). Prison and jail facilities are not

proper defendants because none is a “person” subject to suit for money damages under § 1983.

See Will v. Michigan Dept. of State Police, 491 U.S. 58, 66, 71 (1989); Clark v. Anderson,

No. 09-3141-SAC, 2009 WL 2355501, at *1 (D. Kan. July 29, 2009); see also Aston v.

Cunningham, No. 99–4156, 2000 WL 796086 at *4 n.3 (10th Cir. Jun. 21, 2000) (“a detention

facility is not a person or legally created entity capable of being sued”); Busekros v. Iscon,

No. 95-3277-GTV, 1995 WL 462241, at *1 (D. Kan. July 18, 1995) (“[T]he Reno County Jail

must be dismissed, as a jail is not a ‘person’ within the meaning of § 1983.”). Plaintiff’s claims

against WCADC are subject to dismissal.

IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. The failure to show good cause within the prescribed time may result



                                                7
in dismissal of this matter without further notice.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until April 27, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated March 27, 2020, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                  8
